Citation Nr: 0946121	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The Veteran's daughters




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from May 1943 to December 
1945.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board 
notes that during the course of the appeal, the Veteran's 
claims file was temporarily brokered to the Huntington, West 
Virginia, VA Regional Office.

The Veteran's two daughters testified at a hearing before a 
Decision Review Officer (DRO) in March 2008.  

The appeal was REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, in May 2009, and has now been 
returned for further appellate consideration.  




FINDINGS OF FACT

1.  The Veteran died in April 2005 at the age of 80.  Two 
different death certificates are of record.  A physician at 
the private hospital where the Veteran was taken by emergency 
services after he collapsed in his home signed both death 
certificates.  One death certificate states that the Veteran 
died from cardiopulmonary arrest, and does not list any 
underlying causes or other significant conditions leading to 
the immediate cause of the Veteran's death.  A second death 
certificate lists the causes of the Veteran's death as 
cardiopulmonary arrest, due to or as a consequence of PTSD, 
diabetes, and hypertension.  

2.  At the time of the Veteran's death, service connection 
was established for post-traumatic stress disorder (PTSD), 
rated 70 percent disabling, and for a left leg scar, rated 10 
percent disabling.  Prior to his death, the Veteran filed a 
claim for individual unemployability, which was granted, for 
accrued benefits, after he died.  

3.  Competent medical evidence establishing a nexus between 
the Veteran's death and service has not been presented.  The 
evidence preponderates against the claim.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the appellant 
with the contemplated notice in May 2005 and June 2009.  The 
June 2009 correspondence specifically addressed her primary 
theory of entitlement which is that the Veteran's service-
connected PTSD caused or contributed substantially and 
materially to the Veteran's death from cardiopulmonary 
arrest.  Specifically, the appellant claims that the 
Veteran's PTSD caused him to become angry, and that an angry 
outburst led to his cardiopulmonary arrest and his resulting 
death.  Not only was the appellant apprised of the disorders 
for which service connection was in effect at the time of the 
Veteran's death, but she has, from the outset, demonstrated 
actual knowledge of such, and the record is replete with 
statements from her evidencing actual knowledge of the 
information and evidence necessary to establish service 
connection for the cause of the Veteran's death, including on 
a secondary basis.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the appellant was 
provided with notice of this information in the June 2009 
letter mentioned above.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009).

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  In 
addition, the record shows that VA obtained a medical opinion 
in connection with this claim in January 2009 and in August 
2009.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

At the time of his death, the Veteran was service connected 
for PTSD, rated 70 percent disabling, and for a scar on his 
left leg, rated 10 percent disabling.  Prior to his death, 
the Veteran filed a claim for individual unemployability, 
which was granted, for accrued benefits, after he died.  

The appellant claims that the Veteran's PTSD caused or 
contributed substantially and materially to the Veteran's 
death from cardiopulmonary arrest.  Specifically, she claims 
that his PTSD caused him to become angry, and that an angry 
outburst led to his cardiopulmonary arrest and his resulting 
death.

The Veteran died in April 2005 at the age of 80.  Two 
different death certificates are of record.  One death 
certificate states that the Veteran died from cardiopulmonary 
arrest, and does not list any underlying causes or other 
significant conditions leading to the immediate cause of the 
Veteran's death.  A second death certificate lists the causes 
of the Veteran's death as cardiopulmonary arrest, due to or 
as a consequence of PTSD, diabetes, and hypertension.  
Although both death certificates have the same date of 
filing, the first death certificate was issued on an earlier 
date than the second death certificate.  The second, issued 
in October 2005, is stamped "For VA benefits only."  A 
physician at the private hospital where the Veteran was taken 
by emergency services after he collapsed in his home signed 
both death certificates.  The record does not contain any 
explanation of why the Veteran's death certificate was 
changed or amended, or how the physician determined that the 
additionally listed disorders contributed to death.

The private hospital records pertaining to the Veteran's 
death do not reference PTSD.  A summary written by the 
physician who signed the death certificate stated that Togus 
Hospital was contacted, and that a physician there reported 
that the Veteran had a history of diabetes mellitus and 
hypertension, but no history of heart disease.  The Veteran's 
VA medical records also reflect that a nurse at the VA 
Medical Center in Togus received a call informing them that 
the Veteran died, and requesting information about his prior 
medical history.  The note states that a VA physician called 
the private physician back, but there is no record of what 
was discussed.  It was indicated that the Veteran had 
collapsed moving furniture, although this was contested at 
the hearing and in other correspondence.

In November 2005, a VA physician stated that he "knew of no 
scientific evidence that supports contention [sic] that 
cardiopulmonary arrest is [secondary] to PTSD[.]"  However, 
the physician did not further elaborate on this statement.  
After the March 2008 hearing before a DRO, the RO requested 
that the Veteran's VA primary care physician provide an 
opinion concerning whether his death was etiologically 
related to PTSD.  However, she did not do so.  Instead, 
another VA physician stated that it was less likely than not 
that the Veteran's cause of death was caused, aggravated, or 
materially contributed to by his PTSD.  He stated that there 
is no scientific clinical evidence establishing a nexus 
between PTSD and heart or vascular disease and that research 
has not confirmed a link between PTSD and heart disease, 
hypertension, or diabetes.  He further stated that the most 
likely contributors to the Veteran's death were his history 
of diabetes, hypertension, aortic stenosis, hypothyroidism, 
and advanced age.

In the Board's May 2009 remand, it was noted that additional 
development was needed in order to determine, if possible, 
the reason that there were two different death certificates 
issued in this case and, additionally, to specifically 
address the appellant's contention that the Veteran's 
cardiopulmonary arrest was caused by a PTSD-induced angry 
outburst directed at a local taxicab company.  The Board 
noted that while VA medical opinions of record stated that 
PTSD did not cause heart disease or cardiopulmonary arrest in 
general terms, they did not address the appellant's specific 
contention that the Veteran died as a result of a 
physiological response to acute stress.

A VA letter dated in June 2009 sent to the appellant 
requested that she complete and return a VA FORM 21-4142, 
Consent to Release Information, regarding the private 
physician (L.K., M.D.) who signed the two certificates of 
death of record, so that the VA could obtain information 
regarding the medical reasoning or records used in the 
amending of the original death certificate.  No response was 
received from the appellant.  As such, there is no authority 
to contact the physician.

A VA opinion examination was requested to determine if the 
Veteran's death was at least as likely as not a result of his 
physiological response to an incident of acute stress.  In an 
August 2009 response, the VA examiner reviewed the claims 
file.  She stated that "there was no medical evidence 
(scientific or otherwise) that the Veteran's diagnosis of 
PTSD caused an angry outburst."  She noted that the Veteran 
was reportedly upset because someone blocked his driveway.  
The examiner stated that being upset about such a situation 
was not unreasonable.  She further stated that the Veteran 
was 80 years old with health problems that would account for 
his cardiopulmonary arrest.  

Death - In General

Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2009).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the Veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2009).

Analysis

As noted above, a private physician signed two death 
certificates in this case.  One death certificate states that 
the Veteran died from cardiopulmonary arrest, and does not 
list any underlying causes or other significant conditions 
leading to the immediate cause of the Veteran's death.  A 
second death certificate lists the causes of the Veteran's 
death as cardiopulmonary arrest, due to or as a consequence 
of PTSD, diabetes, and hypertension.  Although both death 
certificates have the same date of filing, the first death 
certificate was issued on an earlier date than the second 
death certificate.  The second, issued in October 2005, is 
stamped "For VA benefits only."  The record does not contain 
any explanation of why the Veteran's death certificate was 
changed or amended, or how the physician determined that the 
additionally listed disorders contributed to death.

The Board attempted to obtain explanation as to why there 
were two different death certificates issued in this case.  
However, the appellant did not respond to correspondence 
requesting authorization to contact the private physician 
that signed the death certificates to ascertain the medical 
reasoning or records used in the amending of the original 
death certificate.  

The appellant primarily contends that the Veteran's service-
connected PTSD caused him to become angry, and that an angry 
outburst led to his cardiopulmonary arrest and his resulting 
death.  The Board noted in the May 2009 remand that while 
there were VA medical opinions of record which stated that 
PTSD did not cause heart disease or cardiopulmonary arrest in 
general terms, an opinion should be obtained which addressed 
the appellant's specific contention that the Veteran's PTSD 
caused an angry outburst and that, in turn, caused his 
cardiopulmonary arrest.  In the August 2009 response, the VA 
examiner reviewed the claims file and stated that there was 
no medical evidence (scientific or otherwise) that the 
Veteran's diagnosis of PTSD caused the Veteran's angry 
outburst.  She noted that the Veteran was reportedly upset 
because someone blocked his driveway, and that his being 
upset was not unreasonable.  She further stated that the 
Veteran was 80 years old with health problems that would 
account for his cardiopulmonary arrest.  

In sum, the preponderance of the medical evidence shows that 
the Veteran died from reasons other than his PTSD.  Moreover, 
cardiovascular disease did not originate in or as a result of 
service and was not caused or chronically worsened by 
service-connected PTSD, including an associated angry 
outburst.  There is no medical basis to conclude that the 
PTSD is reasonably related to the death in this case.  There 
is no basis for the notation on the second death certificate, 
and records surrounding the death do not show any likely 
relationship.  Finally, the Veteran's death was not otherwise 
etiologically related to service.  The appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


